The term of court at which the appellant was tried adjourned September 1, 1934. The appeal of the appellant reached this court October 16, 1934. It was accompanied by no statement of facts. On the 8th day of December, 1934, appellant filed a motion to dismiss the appeal, which motion was granted and the appeal dismissed on January 2, 1935. The mandate of this court was issued January 4, 1935. On January 29, 1935, appellant presented a motion to reinstate the appeal upon the averment that he was too poor to pay for a copy of the statement of facts; that he requested the court reporter in proper time to make a statement of facts; that the court reporter declined to comply with the appellant's request notwithstanding the fact that he made an affidavit of his inability to pay for the statement of facts.
In Tex. Jur., vol. 4, p. 415, sec. 283, is set out the procedure which will authorize or require the making and delivery of a statement of facts upon an affidavit of the inability to pay the cost thereof. The present appeal of the appellant on the subject of statement of facts is not materially different from his appeal in cause No. 17,346,* in which case, as in the present, the appellant, before making any complaint in this court with reference to the failure to obtain a statement of facts, filed a motion to dismiss the appeal, which was granted.
Upon the record before us, we are constrained to overrule the motion to reinstate the appeal, and it is so ordered.
Overruled.
* (Reported on page 37 of this volume.) *Page 504